DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
YThe present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims
This is a first office action for application Serial No. 15/933,499 filed on 03/23/2018. Claims 1-20 have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites: "A computer-implemented method for controlling an autonomous vehicle to provide a vehicle service, the method comprising:
first entity to provide a vehicle service to a second entity;
determining, by the one or more computing devices, remote inspection information that includes an assessment of one or more categories pertaining to a third entity, based at least in part on the vehicle diagnostics information; and
providing, by the one or more computing devices, the remote inspection information to the third entity to provide the vehicle service."
This language is vague and indefinite for at least the following reasons:
It is unclear whether the first, second, and third entity are directed to persons, vehicles, or non-vehicles, or what is the distinguishing feature between an "entity" and an "autonomous vehicle" if any. For example, compare the language: "a first autonomous vehicle … controlled by a first entity" with "… to provide a vehicle service to a second entity". In other words, it is unclear if the term "entity" is deliberately chosen to distinguish from the concept of a vehicle, or whether the term "entity" is intended to be inclusive of the term "vehicle".
The language "to provide a vehicle service to a second entity" and "to provide the vehicle service" is vague and indefinite as it is unclear whether the scope of this language is intended to affirmatively require specific performance by the second and third entity (i.e. "providing a vehicle service") or whether this language is deliberately articulated as an expression of intended use. Accordingly, this language does not serve to patentably distinguish the In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A computer-implemented method for controlling an autonomous vehicle to provide a vehicle service, the method comprising:
determining, by one or more computing devices, vehicle diagnostics information associated with a first autonomous vehicle that is part of a fleet of vehicles controlled by a first entity [intended to provide a vehicle service to a second entity];
determining, by the one or more computing devices, remote inspection information that includes an assessment of one or more categories pertaining to a third entity, based at least in part on the vehicle diagnostics information; and
providing, by the one or more computing devices, the remote inspection information to the third entity [intended to provide the vehicle service]."

Claims 2-20 are similarly rejected as repeating the terms rejected as vague and indefinite in this claim above.
Claims 12 and 17 are similarly rejected as being directed to substantially similar language as rejected in this claim above.
Claims 2-11 are further rejected as depending on claim 1.

Claims 18-20 are further rejected as depending on claim 17.

Claim 2 recites: "The computer-implemented method of claim 1, wherein determining, by one or more computing devices, vehicle diagnostics information associated with a first autonomous vehicle that is part of a fleet of vehicles controlled by a first entity to provide a vehicle service to a second entity comprises:
controlling, by the one or more computing devices, the first autonomous vehicle to autonomously generate diagnostics information."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The computer-implemented method of claim 1, wherein determining, by one or more computing devices, vehicle diagnostics information associated with a first autonomous vehicle that is part of a fleet of vehicles controlled by a first entity [intended to provide a vehicle service to a second entity] comprises:
controlling, by the one or more computing devices, the first autonomous vehicle to autonomously generate diagnostics information."

Claim 3 recites: "The computer-implemented method of claim 1, wherein determining, by one or more computing devices, vehicle diagnostics information associated with a first autonomous vehicle that is part of a fleet of vehicles controlled by a first entity to provide a vehicle service to a second entity comprises:
controlling, by the one or more computing devices, the first autonomous vehicle to travel to a vicinity of an external monitor that generates the diagnostics information associated with the autonomous vehicle."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. Moreover, this language is further rejected as vague and indefinite as the scope of the term "a vicinity of an external monitor" is unclear. In other words, the metes and bounds of the term "a vicinity of an external monitor" is vague and indefinite.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The computer-implemented method of claim 1, wherein determining, by one or more computing devices, vehicle diagnostics information associated with a first autonomous vehicle that is part of a fleet of vehicles controlled by a first entity [intended to provide a vehicle service to a second entity] comprises:
controlling, by the one or more computing devices, the first autonomous vehicle to travel to a vicinity of an external monitor that generates the diagnostics information associated with the autonomous vehicle."
Claims 4-6 are further rejected as depending on this claim.

Claim 5 recites: "The computer-implemented method of claim 3, wherein the external monitor is located at one or more of a transfer hub and along a transportation route of a transportation network used to provide the vehicle service."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The computer-implemented method of claim 3, wherein the external monitor is located at one or more of a transfer hub and along a transportation route of a transportation network used [intended to provide the vehicle service]."

Claim 6 recites: "The computer-implemented method of claim 3, further comprising:
controlling, by the one or more computing devices, the first autonomous vehicle to travel to the vicinity of an external monitor at one or more times when providing the vehicle service, wherein the one or more times includes one or more of a time at a starting transfer hub before starting the vehicle service, a time at an intermediate transfer hub or final transfer hub while providing the vehicle service, and a time at a location along a transportation route while providing the vehicle service."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 3 above. Moreover, this language is further 

Claim 7 recites: "The computer-implemented method of claim 1, wherein determining, by one or more computing devices, vehicle diagnostics information associated with a first autonomous vehicle that is part of a fleet of vehicles controlled by a first entity to provide a vehicle service to a second entity comprises:
controlling, by the one or more computing devices, an external monitor to travel to a vicinity of the first autonomous vehicle; and
controlling, by the one or more computing devices, the external monitor to generate the diagnostics information associated with the first autonomous vehicle."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 3 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The computer-implemented method of claim 1, wherein determining, by one or more computing devices, vehicle diagnostics information associated with a first autonomous vehicle that is part of a fleet of vehicles controlled by a first entity [intended to provide a vehicle service to a second entity] comprises:
controlling, by the one or more computing devices, an external monitor to travel to a vicinity of the first autonomous vehicle; and

Claims 8-9 are further rejected as depending on this claim.

Claim 9 recites: "The computer-implemented method of claim 8, further comprising:
controlling, by the one or more computing devices, the second autonomous vehicle to travel to the vicinity of the first autonomous vehicle in response to a request by the first autonomous vehicle for an external monitor to generate diagnostics information associated with the first autonomous vehicle."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 3 above. 

Claim 10 recites: "The computer-implemented method of claim 1, wherein determining, by the one or more computing devices, remote inspection information that includes an assessment of one or more categories pertaining to a third entity, based at least in part on the vehicle diagnostics information comprises:
determining, by the one or more computing devices, the one or more categories pertaining to the third entity;
analyzing, by the one or more computing devices, the vehicle diagnostics information to determine an assessment for each of the one or more categories pertaining to the third entity; and
the third entity."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 

Claim 11 recites: "The computer-implemented method of claim 1, wherein providing, by the one or more computing devices, the remote inspection information to the third entity to provide the vehicle service comprises:
providing, by the one or more computing devices, the remote inspection information to a remote third entity at one or more times when providing the vehicle service."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The computer-implemented method of claim 1, wherein providing, by the one or more computing devices, the remote inspection information to the third entity [intended to provide the vehicle service] comprises:
providing, by the one or more computing devices, the remote inspection information to a remote third entity at one or more times when providing the vehicle service."

Claim 12 recites: "A computing system for controlling an autonomous vehicle to provide a vehicle service, the system comprising:
one or more processors; and
one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processors cause the computing system to perform operations, the operations comprising:
determining vehicle diagnostics information associated with a first autonomous vehicle that is part of a fleet of vehicles controlled by a first entity to provide a vehicle service to a second entity;
determining remote inspection information that includes an assessment of one or more categories pertaining to a third entity, based at least in part on the vehicle diagnostics information; and
providing the remote inspection information to the third entity to provide the vehicle service."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A computing system for controlling an autonomous vehicle [intended to provide a vehicle service], the system comprising:
one or more processors; and

determining vehicle diagnostics information associated with a first autonomous vehicle that is part of a fleet of vehicles controlled by a first entity [intended to provide a vehicle service to a second entity];
determining remote inspection information that includes an assessment of one or more categories pertaining to a third entity, based at least in part on the vehicle diagnostics information; and
providing the remote inspection information to the third entity [intended to provide the vehicle service]."
Claims 13-16 are further rejected as depending on this claim.

Claim 13 recites: "The computing system of claim 12, wherein determining vehicle diagnostics information associated with a first autonomous vehicle that is part of a fleet of vehicles controlled by a first entity to provide a vehicle service to a second entity comprises:
controlling the first autonomous vehicle to travel to a vicinity of an external monitor that generates the diagnostics information associated with the autonomous vehicle."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1, 3, and 12 above. 

"The computing system of claim 12, wherein determining vehicle diagnostics information associated with a first autonomous vehicle that is part of a fleet of vehicles controlled by a first entity [intending to provide a vehicle service to a second entity] comprises:
controlling the first autonomous vehicle to travel to a vicinity of an external monitor that generates the diagnostics information associated with the autonomous vehicle."

Claim 14 recites: "The computing system of claim 12, wherein determining vehicle diagnostics information associated with a first autonomous vehicle that is part of a fleet of vehicles controlled by a first entity to provide a vehicle service to a second entity comprises:
controlling an external monitor to travel to a vicinity of the first autonomous vehicle; and
controlling the external monitor to generate the diagnostics information associated with the first autonomous vehicle."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1, 3, 12, and 13 above. 

"The computing system of claim 12, wherein determining vehicle diagnostics information associated with a first autonomous vehicle that is part of a fleet of vehicles controlled by a first entity [intending to provide a vehicle service to a second entity] comprises:
controlling an external monitor to travel to a vicinity of the first autonomous vehicle; and
controlling the external monitor to generate the diagnostics information associated with the first autonomous vehicle."

Claim 15 recites: "The computing system of claim 12, wherein determining remote inspection information that includes an assessment of one or more categories pertaining to a third entity, based at least in part on the vehicle diagnostics information comprises:
determining the one or more categories pertaining to the third entity;
analyzing the vehicle diagnostics information to determine an assessment for each of the one or more categories pertaining to the third entity; and
generating the remote inspection information based at least in part on the assessment for each of the one or more categories pertaining to the third entity."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 12 above. 

Claim 16 recites: "The computing system of claim 12, wherein providing the remote inspection information to the third entity to provide the vehicle service comprises:
providing the remote inspection information to a remote third entity at one or more times when providing the vehicle service."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 12 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The computing system of claim 12, wherein providing the remote inspection information to the third entity [intending to provide the vehicle service] comprises:
providing the remote inspection information to a remote third entity at one or more times when providing the vehicle service."

Claim 17 recites: "An autonomous vehicle, comprising:
one or more processors; and
one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processors cause the autonomous vehicle to perform operations, the operations comprising:
a first entity to provide a vehicle service to a second entity;
determining remote inspection information that includes an assessment of one or more categories pertaining to a third entity, based at least in part on the vehicle diagnostics information; and
providing the remote inspection information to the third entity to provide the vehicle service."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"An autonomous vehicle, comprising:
one or more processors; and
one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processors cause the autonomous vehicle to perform operations, the operations comprising:
determining vehicle diagnostics information associated with the autonomous vehicle, the autonomous vehicle controlled by a first entity [intending to provide a vehicle service to a second entity];

providing the remote inspection information to the third entity [intending to provide the vehicle service]."
Claims 18-20 are further rejected as depending on this claim.

Claim 18 recites: "The autonomous vehicle of claim 17, wherein determining vehicle diagnostics information associated with the autonomous vehicle:
controlling the autonomous vehicle to travel to a vicinity of an external monitor that generates the diagnostics information associated with the autonomous vehicle."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1, 3 and 17 above. Moreover, the language: "wherein determining vehicle diagnostics information associated with the autonomous vehicle: controlling the autonomous vehicle" appears to be missing a verb required to define the relationship of the language of the claim before and after the ":". 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading: "wherein determining vehicle diagnostics information associated with the autonomous vehicle comprises: controlling the autonomous vehicle."

Claim 19 recites: "The autonomous vehicle of claim 17, wherein determining remote inspection information that includes an assessment of one or more categories pertaining to a third entity, based at least in part on the vehicle diagnostics information comprises:
determining the one or more categories pertaining to the third entity;
analyzing the vehicle diagnostics information to determine an assessment for each of the one or more categories pertaining to the third entity; and
generating the remote inspection information based at least in part on the assessment for each of the one or more categories pertaining to the third entity."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 17 above.

Claim 20 recites: "The autonomous vehicle of claim 17, wherein providing the remote inspection information to the third entity to provide the vehicle service comprises:
providing the remote inspection information to a remote third entity at one or more times when providing the vehicle service."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 17 above.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
[intending to provide the vehicle service] comprises:
providing the remote inspection information to a remote third entity at one or more times when providing the vehicle service."

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cancellara (US 2005/0251304 A1) in view of Minster (US 2017/0278312 A1).

Regarding claim 1, Cancellara discloses a computer-implemented method for controlling an autonomous vehicle to provide a vehicle service (see e.g. at least Abstract, Fig. 4, and related text), the method comprising:

determining, by the one or more computing devices, remote inspection information that includes an assessment of one or more categories pertaining to a third entity, based at least in part on the vehicle diagnostics information (see e.g. at least p. 7, 9, 11, 14, Fig. 1, and related text); and
providing, by the one or more computing devices, the remote inspection information to the third entity [intended to provide the vehicle service] (id.).
Additionally, Minster teaches limitations not expressly disclosed by Cancellara including namely: a first autonomous vehicle (e.g. at least autonomous vehicles 110, see e.g. at least Fig. 1, and related text) that is part of a fleet of vehicles controlled by a first entity (e.g. at least system 100, maintenance coordinator 120, id.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Cancellara by configuring a first autonomous vehicle that is part of a fleet of vehicles controlled by a first entity as taught by Minster in order to create systems and methods for automatic maintenance of 

Regarding claim 2, Modified Cancellara teaches that determining, by one or more computing devices, vehicle diagnostics information associated with a first autonomous vehicle that is part of a fleet of vehicles controlled by a first entity [intended to provide a vehicle service to a second entity] (Cancellara: e.g. at least Abstract, Fig. 1, and related text) comprises:
controlling, by the one or more computing devices, the first autonomous vehicle to autonomously generate diagnostics information (Cancellar: see e.g. at least p. 9-15, Fig. 1, 4, and related text).

Regarding claim 3, Modified Cancellara teaches that determining, by one or more computing devices, vehicle diagnostics information associated with a first autonomous vehicle that is part of a fleet of vehicles controlled by a first entity [intended to provide a vehicle service to a second entity] (Cancellara: e.g. at least Abstract, Fig. 1, and related text) comprises:
controlling, by the one or more computing devices, the first autonomous vehicle to travel to a vicinity of an external monitor that generates the diagnostics information associated with the autonomous vehicle (Cancellara: see e.g. at least Abstract, p. 4, 6, 10, performing local diagnostics in service bays using external modules; Minster: see e.g. at least Fig. 1, 3, 4, and related text).

claim 4, Modified Cancellara teaches that the external monitor comprises one or more of an automated inspection device and a human inspector (Cancellara: see e.g. at least Abstract, p. 14).

Regarding claim 5, Modified Cancellara teaches that the external monitor is located at one or more of a transfer hub and along a transportation route of a transportation network used [intended to provide the vehicle service] (Minster: see e.g. at least p. 30, 56, 68, Fig. 3, 5, and related text).

Regarding claim 6, Modified Cancellara teaches:
controlling, by the one or more computing devices, the first autonomous vehicle to travel to the vicinity of an external monitor at one or more times when providing the vehicle service (Minster: see e.g. at least Fig. 1, 4, and related text, traveling, i.e. providing transportation, to a maintenance station), wherein the one or more times includes one or more of a time at a starting transfer hub before starting the vehicle service, a time at an intermediate transfer hub or final transfer hub while providing the vehicle service (Minster: id., continuing to provide transportation service after receiving maintenance at the maintenance station), and a time at a location along a transportation route while providing the vehicle service (Minster: id.).

Regarding claim 7, Modified Cancellara teaches that determining, by one or more computing devices, vehicle diagnostics information associated with a first autonomous vehicle that is part of a fleet of vehicles controlled by a first entity [intended 
controlling, by the one or more computing devices, an external monitor to travel to a vicinity of the first autonomous vehicle (Minster: see e.g. at least Fig. 3, and related text); and
controlling, by the one or more computing devices, the external monitor to generate the diagnostics information associated with the first autonomous vehicle (Cancellar: see e.g. at least p. 9-15, Fig. 1, 4, and related text; Minster: see e.g. at least Fig. 3, and related text).

Regarding claim 8, Modified Cancellara teaches that the external monitor is a second autonomous vehicle that is part of the fleet of vehicles (Minster: see e.g. at least Fig. 3, and related text).

Regarding claim 9, Modified Cancellara teaches:
controlling, by the one or more computing devices, the second autonomous vehicle to travel to the vicinity of the first autonomous vehicle in response to a request by the first autonomous vehicle for an external monitor to generate diagnostics information associated with the first autonomous vehicle (Cancellara: see e.g. at least Fig. 3, and related text).

Regarding claim 10, Modified Cancellara teaches that determining, by the one or more computing devices, remote inspection information that includes an assessment of 
determining, by the one or more computing devices, the one or more categories pertaining to the third entity (Cancellara: id.);
analyzing, by the one or more computing devices, the vehicle diagnostics information to determine an assessment for each of the one or more categories pertaining to the third entity (Cancellara: id., e.g. at least fuel consumption data); and
generating, by the one or more computing devices, the remote inspection information based at least in part on the assessment for each of the one or more categories pertaining to the third entity (Cancellara: id.).

Regarding claim 11, Modified Cancellara teaches that providing, by the one or more computing devices, the remote inspection information to the third entity [intended to provide the vehicle service] (Cancellara: e.g. at least Abstract, Fig. 1, and related text; Minster: Abstract, see e.g. at least Fig. 1, 3, 5, and related text) comprises:
providing, by the one or more computing devices, the remote inspection information to a remote third entity at one or more times when providing the vehicle service (Cancellara: id.; Minster: see e.g. at least p. 24, 27, 40, 53, 61, Fig. 1-3, and related text).

claim 12, Cancellara discloses a computing system for controlling an autonomous vehicle [intended to provide a vehicle service] (see e.g. at least Abstract, Fig. 4, and related text), the system comprising:
one or more processors (e.g. at least electronic control modules, see e.g. at least p. 5, 31, Fig. 1, and related text); and
one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processors cause the computing system to perform operations (e.g. at least memory, see e.g. at least p. 72, Fig. 4, and related text), the operations comprising:
determining vehicle diagnostics information associated with a first autonomous vehicle that is part of a fleet of vehicles controlled by a first entity (see e.g. at least p. 7, 14, 27, 47, Fig. 1, 2, and related text, disclosing local and remote vehicle diagnostics performed autonomously via an externally requested bidirectional connection with a vehicle communication unit (ECI)) [intended to provide a vehicle service to a second entity] (e.g. transportation for passenger and/or cargo, see e.g. at least Fig. 2 and related text);
determining remote inspection information that includes an assessment of one or more categories pertaining to a third entity, based at least in part on the vehicle diagnostics information (see e.g. at least p. 7, 9, 11, 14, Fig. 1, and related text); and
providing the remote inspection information to the third entity [intended to provide the vehicle service] (id.).
Additionally, Minster teaches limitations not expressly disclosed by Cancellara including namely: a first autonomous vehicle (e.g. at least autonomous vehicles 110, 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Cancellara by configuring a first autonomous vehicle that is part of a fleet of vehicles controlled by a first entity as taught by Minster in order to create systems and methods for automatic maintenance of autonomous vehicle to enable users and/or owners of autonomous vehicles to experience time-saving benefits of autonomous vehicles (p. 4-5).

Regarding claim 13, Modified Cancellara teaches that determining vehicle diagnostics information associated with a first autonomous vehicle that is part of a fleet of vehicles controlled by a first entity [intending to provide a vehicle service to a second entity] (Cancellara: e.g. at least Abstract, Fig. 1, and related text) comprises:
controlling the first autonomous vehicle to travel to a vicinity of an external monitor that generates the diagnostics information associated with the autonomous vehicle (Cancellara: see e.g. at least Abstract, p. 4, 6, 10, performing local diagnostics in service bays using external modules; Minster: see e.g. at least Fig. 1, 3, 4, and related text).

Regarding claim 14, Modified Cancellara teaches that determining vehicle diagnostics information associated with a first autonomous vehicle that is part of a fleet of vehicles controlled by a first entity [intending to provide a vehicle service to a second entity] (Cancellara: e.g. at least Abstract, Fig. 1, and related text) comprises:

controlling the external monitor to generate the diagnostics information associated with the first autonomous vehicle (Cancellar: see e.g. at least p. 9-15, Fig. 1, 4, and related text; Minster: see e.g. at least Fig. 3, and related text).

Regarding claim 15, Modified Cancellara teaches that determining remote inspection information that includes an assessment of one or more categories pertaining to a third entity, based at least in part on the vehicle diagnostics information (Cancellara: e.g. at least Abstract, Fig. 1, and related text) comprises:
determining the one or more categories pertaining to the third entity (Cancellara: id.);
analyzing the vehicle diagnostics information to determine an assessment for each of the one or more categories pertaining to the third entity (Cancellara: id., e.g. at least fuel consumption data); and
generating the remote inspection information based at least in part on the assessment for each of the one or more categories pertaining to the third entity (Cancellara: id.).

Regarding claim 16, Modified Cancellara teaches that providing the remote inspection information to the third entity [intending to provide the vehicle service] (Cancellara: e.g. at least Abstract, Fig. 1, and related text; Minster: Abstract, see e.g. at least Fig. 1, 3, 5, and related text) comprises:


Regarding claim 17, Cancellara discloses a vehicle (see e.g. at least Abstract, Fig. 4, and related text), comprising:
one or more processors (e.g. at least electronic control modules, see e.g. at least p. 5, 31, Fig. 1, and related text); and
one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processors cause the vehicle to perform operations (e.g. at least memory, see e.g. at least p. 72, Fig. 4, and related text), the operations comprising:
determining vehicle diagnostics information associated with the autonomous vehicle, the autonomous vehicle controlled by a first entity (see e.g. at least p. 7, 14, 27, 47, Fig. 1, 2, and related text, disclosing local and remote vehicle diagnostics performed autonomously via an externally requested bidirectional connection with a vehicle communication unit (ECI)) [intended to provide a vehicle service to a second entity] (e.g. transportation for passenger and/or cargo, see e.g. at least Fig. 2 and related text);
determining remote inspection information that includes an assessment of one or more categories pertaining to a third entity, based at least in part on the vehicle diagnostics information (see e.g. at least p. 7, 9, 11, 14, Fig. 1, and related text); and
providing the remote inspection information to the third entity [intending to provide the vehicle service] (id.).

Additionally, Minster teaches limitations not expressly disclosed by Cancellara including namely: an autonomous vehicle (e.g. at least autonomous vehicles 110, see e.g. at least Fig. 1, and related text)[, comprising:
one or more processors (e.g. at least onboard computer, see e.g. at least p. 19-20, Fig. 1, and related text); and
one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processors cause the vehicle to perform operations (e.g. at least computer readable medium, see e.g. at least p. 89, Fig. 2, and related text), the operations comprising:
determining vehicle diagnostics information associated with the autonomous vehicle (see e.g. at least p. 22, 34, Fig. 2, and related text), the autonomous vehicle controlled by a first entity (e.g. at least maintenance coordinator 120, maintenance station 130, maintenance vehicle 135, duty schedules, see e.g. at least p. 14-15, Fig. 1, and related text)].
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Cancellara by configuring an autonomous vehicle, comprising: one or more processors; and one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processors cause the vehicle to perform operations, the operations comprising: determining vehicle diagnostics information associated with the autonomous vehicle, the autonomous vehicle controlled by a first entity as taught by Minster in order to create systems and methods for automatic maintenance of 

Regarding claim 18, Modified Cancellara teaches that determining vehicle diagnostics information associated with the autonomous vehicle (Cancellara: e.g. at least Abstract, Fig. 1, and related text) comprises:
controlling the autonomous vehicle to travel to a vicinity of an external monitor that generates the diagnostics information associated with the autonomous vehicle (Cancellara: see e.g. at least Abstract, p. 4, 6, 10, performing local diagnostics in service bays using external modules; Minster: see e.g. at least Fig. 1, 3, 4, and related text).

Regarding claim 19, Modified Cancellara teaches that determining remote inspection information that includes an assessment of one or more categories pertaining to a third entity, based at least in part on the vehicle diagnostics information (Cancellara: e.g. at least Abstract, Fig. 1, and related text) comprises:
determining the one or more categories pertaining to the third entity (Cancellara: id.);
analyzing the vehicle diagnostics information to determine an assessment for each of the one or more categories pertaining to the third entity (Cancellara: id., e.g. at least fuel consumption data); and


Regarding claim 20 Modified Cancellara teaches that providing the remote inspection information to the third entity [intending to provide the vehicle service] (Cancellara: e.g. at least Abstract, Fig. 1, and related text; Minster: Abstract, see e.g. at least Fig. 1, 3, 5, and related text) comprises:
providing the remote inspection information to a remote third entity at one or more times when providing the vehicle service (Cancellara: id.; Minster: see e.g. at least p. 24, 27, 40, 53, 61, Fig. 1-3, and related text).

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662